NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 03/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-5, 15, and 20 have been cancelled.
Claims 2, 6-14, 16-19, and 21-26 are currently pending and considered below.

	Election/Restrictions
Claim 19 is allowable in view of the below Examiner’s Amendments. The restriction requirement between Species A, B, and C, as set forth in the Office action mailed on 08/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/09/2021 is partially withdrawn.  Claims 7-10 , directed to Species B, Figs. 6-8D, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-13, directed to Species C, Figs. 9-10, remain withdrawn from consideration because they do not require all the limitations of an allowable claim. Claims 11-13, although dependent from independent claim 19, present 35 U.S.C. 112(a) written description and enablement issues, as neither the figures nor the specification provide evidence or support that the embodiment of Figs. 1-5 of Species A is capable of being structurally and functionally combined with the embodiment of Figs. 9-10 of Species C.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Hartman, Attorney of Record, on 06/15/2022.

The application has been amended as follows: 
To the claims as filed on 03/25/2022:
Claims 11-13 have been cancelled.

Independent claim 19 has been deleted and replaced with the following:
19. A method of correcting a gait of a person having a sound limb and an affected limb, the method comprising:
providing a treadmill, the treadmill comprising:
	a treadmill belt configured to travel within a hollow treadmill frame upon rotating elements having axes perpendicular to a direction of travel;
	a first barrier; and
	a second barrier,
	wherein the first and second barriers are arranged on a top surface of the treadmill belt between a first lengthwise edge and a second lengthwise edge of the treadmill belt,
	wherein the treadmill belt comprises the first and second barriers on only one half of a width of the treadmill belt from a center of the treadmill belt,
	wherein the first and second barriers are reversibly fastened to the treadmill belt and are interchangeably positionable along the first lengthwise edge and the second lengthwise edge of the treadmill belt,
	wherein the first and second barriers extend no more than 50% of the width between the first lengthwise edge and the second lengthwise edge,
	wherein the first and second barriers on the treadmill belt are configured to modify movement of only one foot of a person on the treadmill,
	wherein the first and second barriers function as an obstacle to reduce the speed of the sound limb, thus minimizing an asymmetry of the gait, and
	wherein a distance between the first lengthwise edge and the second lengthwise edge of the treadmill belt defines the width of the treadmill belt; and
conducting a physical therapy regime on ambulatory motion of the person using the treadmill.

Claim 25, line 1, “The method of claim 23” has been amended to --The method of claim 24--.

Claim 26, line 1, “The method of claim 23” has been amended to --The method of claim 24--.

Reasons for Allowance
Claims 2, 6-10, 14, 16-19, and 21-26 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method of correcting a gait of a person in combination with all of the structural and functional limitations, and further comprising a first and second barrier arranged on a top surface of a treadmill belt on only one half of the width of the treadmill belt from a center of the treadmill belt, the first and second barriers being reversibly fastened to the treadmill belt and interchangeably positionable along a first lengthwise edge and a second lengthwise edge of the treadmill belt, the first and second barriers being configured to modify movement of only one foot of a person on the treadmill, and the first and second barriers functioning as an obstacle to reduce the speed of a sound limb of the person, thus minimizing an asymmetry of the gait.
The closest prior art of record to Ein-Gal (US Publication No. 20040192511, cited in the PTO-892 mailed 11/26/2021) discloses a method of using a treadmill with a plurality of barriers (protuberances 18) reversibly positioned thereon, and further discloses wherein the barriers may be arranged in a repeating or non-repeating pattern, and where a user may place the barriers on the treadmill belt as desired (paragraphs 21-22). However, Ein-Gal does not disclose the method being used to correct a gait of a person by positioning the barriers on only one half of the treadmill belt, such that the barriers modify movement of only one foot of a person on the treadmill, and the barriers functioning to reduce the speed of a sound limb of the user, thus minimizing an asymmetry of the gait.
The prior art of record to Chu et al. (US Patent No. 8622747) discloses a method of training fall prevention of a user by providing a treadmill comprising a barrier (obstacles 56, 58, 60) placed in front of the user’s walking path on the treadmill belt (Figs. 2-4) to increase training effectiveness. Chu et al. does not disclose the method being used to correct a gait of a person by positioning first and second barriers on only one half of the treadmill belt, such that the barriers modify movement of only one foot of a person on the treadmill, and the barriers functioning to reduce the speed of a sound limb of the user, thus minimizing an asymmetry of the gait.
The prior art of record to Marzetti et al. (U Patent No. 10706739) discloses a method of training people to a preferred posture during normal gait by providing a treadmill (Fig. 11A) with a gait regulating component (5) that can be positioned above the treadmill belt on one or both sides of the treadmill to induce a default movement of the user (Col. 7 lines 19-33). Marzetti et al. does not teach the method being used to correct gait of a person, the treadmill having first and second barriers being reversibly fastened to an upper surface of the treadmill belt, positioning first and second barriers on only one half of the treadmill belt, such that the barriers modify movement of only one foot of a person on the treadmill, and the barriers functioning to reduce the speed of a sound limb of the user, thus minimizing an asymmetry of the gait.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784